Citation Nr: 1046524	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  04-12 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to June 1988 
and from December 1990 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 RO decision, which denied a claim for 
service connection for PTSD with depression.  This issue was 
reopened by the Board in October 2007 and remanded for further 
development.

In June 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Petersburg, Florida RO.  
A transcript of that proceeding has been associated with the 
claims file.

By a February 2009 determination, the Board denied the matter on 
appeal.  The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a March 
2010 Order, the Court vacated the February 2009 decision of the 
Board and remanded the matter for readjudication.  This issue is 
now before the Board once again for further consideration.


FINDINGS OF FACT

1.  The most probative medical evidence of record reveals that 
the Veteran does not have PTSD.

2.  The Veteran's other diagnosed psychiatric disabilities, 
including dysthymic disorder, depression not otherwise specified, 
are not shown to be etiologically related to a disease, injury, 
or event in service.




CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to 
include PTSD with dysthymic disorder, is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially wishes to make it clear that it is aware of 
the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is not 
"merely for the purposes of rewriting the opinion so that it 
will superficially comply with the 'reasons or bases' requirement 
of 38 U.S.C. § 7104(d)(1).  A remand is meant to entail a 
critical examination of the justification for the decision."  
The Board's analysis has been undertaken with Fletcher in mind. 

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's Administration 
(VA) has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the Veteran is expected to provide; and (4) request that the 
Veteran provide any evidence in his possession that pertains to 
the claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the claim 
was eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.

VCAA letters dated in May 2002, August 2004, August 2005, March 
2006, and November 2007 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 
38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran 
was advised that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  The letters informed him 
that additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to VA. 
 See Pelegrini II, at 120-121.  

The March 2006 and November 2007 letters explained to the Veteran 
how disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  All records identified by the Veteran as 
relating to this claim have been obtained, to the extent 
possible.  Furthermore, the Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claim.

VA also has a duty to request medical records from the Social 
Security Administration (SSA) when it has actual notice a veteran 
is in receipt of disability compensation.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  In this case, the Veteran's 
original May 1998 claim denied receiving any SSA benefits.  
During a subsequent treatment visit, the Veteran reported 
receiving Supplemental Security Income (SSI) benefits; however, 
March 2004, September 2004, and January 2005 inquires of the SSA 
database by the RO indicated that the Veteran received 
Supplementary Medical Insurance (SMI), but did not disclose any 
evidence of disability compensation.  As the SSA database does 
not indicate the receipt of disability benefits and the Veteran 
and his representative has never asserted the receipt of SSA 
benefits, the Board concludes that the single notation was a 
miscommunication between the Veteran and his treatment provider.  
Given the foregoing, attempts to procure any such records are not 
required by the duty to assist.  See id; see also Golz v. 
Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA 
records when there is no evidence that they are relevant). 
 
The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  In 
this case, the Board notes that the Veteran was provided a VA 
examination, most recently in October 2008.  The October 2008 
examiner considered the Veteran's claims of a psychiatric 
disorder caused by his military service, to include PTSD; however 
the examiner concluded that objective testing indicated that the 
Veteran's subjective reports of psychiatric symptoms were not 
accurate and, as such, a diagnosis of PTSD was not warranted.  
Similarly, the examiner concluded that the Veteran's other 
psychiatric diagnoses of dysthymic disorder and alcohol 
dependence might account for his current symptoms.  As will be 
discussed in greater detail below, the examiner's opinions were 
based on review of the claims file and available medical records, 
the Veteran's reported history, his current symptoms, and an 
objective psychiatric examination.  The Board, therefore, finds 
the October 2008 VA examination report to be thorough, complete, 
and sufficient upon which to base a decision with respect to the 
Veteran's claims for service connection.  See Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate). 
 
As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010).  That an 
injury or disease occurred in service is not enough; there must 
be chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2010).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2010). 

Service connection for certain chronic diseases, including 
psychoses, will be presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010).  However, PTSD is not classified as a psychosis, and 
service connection for PTSD may not be granted on a presumptive 
basis.  

In the absence of presumption, to establish a right to 
compensation for a present disability, a Veteran must show: "(1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, between 
the current symptomatology and the claimed in-service stressor.  
See 38 C.F.R. § 3.304(f) (2010). 
 
If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. § 
3.304(f)(1) (2010); see also, 38 U.S.C.A. § 1154(b) (West 2002 & 
Supp. 2010).  Similarly, if a stressor claimed by a veteran is 
related to the Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
posttraumatic stress disorder and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
75 Fed. Reg. 39,843 (July 13, 2010); 75 Fed. Reg.  41092 (July 
15, 2010).

Otherwise, the law requires verification of a claimed stressor.  
Where a determination is made that the Veteran did not "engage 
in combat with the enemy," or the claimed stressor is unrelated 
to combat, the Veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  See Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  In such cases, the record must include 
service records or other credible evidence that supports and does 
not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  Moreover, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed in-
service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 42 (1997).

The Veteran asserts that his service in Saudi Arabia causes him 
to suffer severe symptoms associated with PTSD.  Specifically, 
the Veteran contends that he was exposed to injured and dying 
soldiers while serving in the Gulf War.  He reports serving as an 
ambulance driver and that his worst memories were of wounded 
Iraqi soldiers who died.  During the course of receiving 
treatment, he has also reported that he saw many dead bodies and 
wounded soldiers while serving during the Gulf War.  He stated 
that he was supposed to be a generator mechanic but was turned 
into a medic.  He described this duty as serving in a casualty 
unit and getting men off of helicopters and into the hospital to 
prepare them for treatment.

As an initial matter, the Board notes that the Court has held 
that, in order to show presence during a stressful event, 
evidence need not demonstrate that a Veteran actually was present 
during the event if the evidence shows that his unit was present 
during the event.  Pentecost v. Principi, 16 Vet. App. 124, 128 
(Vet. App. May 24, 2002).

The Veteran's service personnel records show that he served from 
January 1991 to August 1991 in Southwest Asia with the 382nd 
Field Hospital Unit.  Applying the Court's ruling in Pentecost, 
it is reasonable to assume that he was present around injured and 
dying soldiers.  The corroboration of every detail is not 
required.  See id.  Therefore, the Board accepts, based on 
personnel records and the Veteran's credible testimony, that he 
unloaded wounded and dead soldiers.  As such, the Veteran's 
stressors have been verified.

The Board notes that the claims file also contains VA medical 
records reflecting treatment for PTSD.  Multiple VA social 
workers have either diagnosed the Veteran with PTSD or noted a 
history of PTSD, beginning in approximately December 2000.  These 
diagnoses appear to have been based on the Veteran's reports of 
seeing injured and dying service members, including burn victims, 
head injuries, and a service member who had lost an eye.  In 
addition, treatment providers have diagnosed the Veteran with 
alcohol abuse/dependence and depression not otherwise specified.  

Based on the Veteran's treatment records, subjective complaints, 
and an application for pension benefits, he was afforded a 
general medical examination conducted in June 2002.  The examiner 
noted that the claims file was unavailable for review.  In 
addition, the examiner believed that the Veteran's ability to 
impart an accurate history was "borderline."  Upon interviewing 
the Veteran, the examining physician diagnosed him with 
depression, secondary to joint discomfort, and PTSD with 
ruminations of old trauma seen in the Gulf War.  In rendering 
these diagnoses, the examiner took into account the Veteran's 
report that he spent 2 months in Kuwait, and that his world was 
shocked with alarms and fires.  He reported that he could not eat 
or sleep.  It was noted that his military occupational specialty 
(MOS) was switched to a medic, and he took care of trauma 
patients in the Kuwait area.  The Veteran reported that he was 
hospitalized by neuropsychiatry for 28 days in Jackson, 
Mississippi.  He reported that he was depressed and that he had 
been treated for PTSD.  He stated that he felt his depression was 
secondary to his life and his inability to succeed.

In October 2008, the Veteran underwent a second VA examination.  
The psychologist noted that the Veteran sought treatment for 
PTSD, a depressive disorder, and alcohol dependence from 2000 to 
2006, and that he had combat experience.  He further noted the 
Veteran's general appearance and complaints of symptoms, as well 
as his pre- military, military, and post-military psychosocial 
history.  At this examination, the Veteran completed a measure of 
PTSD and a measure of symptom validity.  On the PTSD measure, his 
score was extremely high and well above the recommended cutoff 
for the diagnosis, suggesting that the Veteran's endorsement of 
symptoms was consistent with severe PTSD.  On the symptom 
validity measure, however, his score was above the recommended 
cutoff for the identification of suspected symptom feigning or 
exaggeration.  As such, the psychologist determined that the 
validity of the Veteran's endorsement of symptoms in the current 
examination was unknown, and his subjective report could not be 
deemed to represent his true psychiatric state.  The examiner 
concluded that the Veteran's past diagnoses of PTSD were 
conferred in clinical contexts and were apparently based 
primarily on his subjective report of symptoms, with no 
documented objective testing conducted to assess the validity of 
the Veteran's subjective report.  The examiner concluded that the 
Veteran did not have PTSD caused by or the result of an in-
service event.  The examiner explained that a diagnosis of PTSD 
was not conferred in the current examination because, per DSM-IV 
instructions for the diagnosis of PTSD in the context of 
potential external gain (i.e. disability benefits), the feigning 
or substantial exaggeration of symptoms could not be ruled out.  
The psychologist did, however, continue on to diagnose the 
Veteran with dysthymic disorder and alcohol dependence.  The 
psychologist indicated that the diagnosis, medical opinion, and 
rationale were based on the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- IV) 
criteria, the Veteran's claims file, VA medical records, and the 
current examination.  The examiner concluded that diagnoses of 
dysthymic disorder and alcohol dependence appeared to account for 
the Veteran's presentation, as well as his reported history of 
symptoms, though an opinion of their causes would be speculative.

The Board acknowledges that there are varying opinions regarding 
whether the Veteran has a current diagnosis of PTSD.  In general, 
the probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, his or her 
knowledge and skill in analyzing the data, and his or her medical 
conclusion.  As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions are 
within the province of the adjudicator.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  As such, the Board is free to 
favor one medical opinion over another, provided it offers an 
adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 
30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether 
a physician provides a basis for his or her medical opinion goes 
to the weight or credibility of the evidence in the adjudication 
of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file and 
the thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).

In the October 2008 VA examination report, the psychologist gave 
a detailed rationale for his opinions, which included the 
application of the criteria for PTSD as outlined in the DSM-IV.  
The Board finds these opinions expressed in the October 2008 VA 
examiner's report to be credible and probative.  The report was 
based on an interview of the Veteran, his reported medical 
history and current symptomatology, appropriate diagnostic 
testing, and objective psychiatric examination.  As noted, the 
examining psychologist observed that the Veteran's reported 
subjective symptoms were consistent with severe PTSD; however, 
the psychologist found that a diagnosis of PTSD was not warranted 
based on the Veteran's score in the symptom validity measure, 
which was above the recommended cutoff for the identification of 
suspected symptom feigning or exaggeration.  The examiner's 
conclusion is fully explained and consistent with the evidence of 
record.  Furthermore, the Board finds that the examiner's 
determination that a diagnosis of PTSD was not warranted was a 
definitive conclusion and not speculative or conjectural in 
nature.

The Board acknowledges the June 2002 VA examiner's opinion that 
the Veteran has a current diagnosis of PTSD.  The examiner, 
however, did not specifically outline the criteria for PTSD, as 
set forth in the DSM-IV, or offer a detailed rationale for his 
opinions or diagnoses.  In addition, the examiner noted that the 
claims file was unavailable for review.  There is no indication 
that the diagnosis of PTSD was based on any factor other than the 
Veteran's subjective reports, as there is no report or evidence 
of objective psychiatric testing.  Such reliance solely on the 
Veteran's subjective reports of symptomatology is especially 
problematic given the June 2002 examiner's acknowledgement that 
the Veteran was only a "borderline" historian.  Furthermore, as 
discussed by the October 2008 VA examiner, the Veteran's 
subjective complaints are consistent with severe PTSD, but it is 
only objective testing that demonstrates that a diagnosis of PTSD 
would not be warranted.  Thus, the Board finds the June 2002 
examiner's reliance solely on the subjective reports of 
symptomatology from a recognized "borderline" historian 
extremely problematic.  As the June 2002 VA examination report 
does not indicate any objective psychiatric testing or other 
indication that the diagnosis of PTSD was based on anything other 
than the Veteran's subjective statements, the Board affords 
greater weight to the conclusions noted in the October 2008 VA 
examination, which were based on both the Veteran's subjective 
reports of psychiatric symptoms as well as objective testing 
methodology.

Furthermore, the examiner who conducted the June 2002 
examination, while clearly a physician competent to render 
medical findings, also conducted a thorough physical examination 
in regard to a then-pending pension claim, but, as noted, 
provided no discussion regarding the DSM-UV criteria in rendering 
a diagnosis of PTSD.  In contrast, the October 2008 VA examiner 
gave very specific consideration to the DSM-IV criteria, which 
strongly suggests a greater degree of expertise in the area of 
mental disorders.  In this regard, the Board does not mean to 
suggest that the June 2002 VA examiner did not possess some 
measure of knowledge as to mental health issues due to his 
medical training.  The Board finds, however, that by the very 
clinical findings and rationale provided in their respective 
reports, the October 2008 VA examiner demonstrates a far greater 
degree of the specialized knowledge respect to psychiatric 
matters than the June 2002 VA examiner.  Thus, the Board 
ultimately finds that the VA psychologist who conducted the 2008 
examination possesses a greater degree of expertise and training 
as to diagnosing psychiatric illness; as such, the Board places 
more weight on his findings.  

With regards to the PTSD diagnoses rendered in the VA treatment 
records, the Board notes that there is no indication that these 
were rendered with consideration of the complete the criteria as 
set forth in the DSM-IV, as was done in the October 2008 
examination.  In addition, the October 2008 VA psychologist 
specifically considered these diagnoses of PTSD and noted that 
the treatment records did not indicate a basis for the diagnoses 
except the Veteran's subjective reports and, as discussed, the 
Veteran's subjective reports were considered exaggerated based on 
objective testing.  Moreover, these diagnoses of PTSD were made 
by VA social workers.  While these individuals certainly have 
some level of medical knowledge with respect to psychiatric 
diagnosis, as with the general medical doctor discussed above, 
the Board finds the opinion of trained psychologist more 
probative than that of a social worker, given physicians' greater 
training and presumed expertise.  See Sklar v. Brown, 5 Vet. App. 
140 (1993).  As such, the Board finds the October 2008 VA opinion 
to be the most probative opinion of record with regards to 
whether the Veteran has a current diagnosis of PTSD.

Furthermore, the Board has considered the Veteran's contentions 
that he has PTSD as a result of his military service.  In this 
regard, the Board acknowledges that the Veteran is competent to 
give evidence about what he experienced; for example, he is 
competent to discuss the existence of nightmares, flashbacks, 
depression, anxiety, and other psychiatric symptoms.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).   However, 
in most cases, the Veteran is not competent to render a diagnosis 
of a complex medical disability or an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).  In 
this instance, therefore, the Veteran as a lay person has not 
been shown to be capable of making a complex psychiatric 
diagnosis of PTSD or to render complex medical conclusions, such 
as a link between any current psychiatric disability and some 
incident of his military service.  As such, the Board ascribes 
far more weight to the conclusions of the October 2008 medical 
professional who concluded that a diagnosis of PTSD was not 
warranted in the Veteran's case.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple condition 
such as a broken leg, but not competent to provide evidence as to 
more complex medical questions).

Absent competent evidence of the existence of a disability, 
service connection cannot be granted.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  While the Board recognizes the Veteran's sincere 
belief in his claim, the most probative opinion of record 
specifically states that the diagnosis of PTSD was not conferred 
in the current examination, per instructions of the DSM-IV.  
Therefore, the Board finds that the competent medical evidence of 
record does not show the Veteran to have PTSD, and there may be 
no service connection for the claimed disability.

The Board is cognizant that the Veteran's claim of entitlement to 
service connection for PTSD encompasses all of his psychiatric 
disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).  As noted, the Veteran also has been 
diagnosed with sleep problems, dysthymic disorder, depression not 
otherwise specified, and alcohol dependence / abuse.

Initially, with respect to the Veteran's diagnosed alcohol 
dependence or abuse, the Board notes that with respect to claims 
filed after October 31, 1990, service connection may not be 
granted for substance abuse on the basis of service incurrence or 
aggravation.  38 U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. § 
3.301(a) (2010); VAOPGCPREC 2-98 (February 10, 1998).  Where the 
law and not the evidence is dispositive, the claim of service 
connection for alcohol dependence or abuse is denied because of 
lack of legal entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).

As to the Veteran's diagnosis of sleep problems, the Veteran's 
nightmares and difficulty sleeping for extended periods of time 
have been attributed to his other diagnosed psychiatric disorders 
and represent symptoms thereof.  As such, the Veteran's sleep 
problems have been considered and contemplated in consideration 
of the Veteran's diagnosed psychiatric disorders and may not 
serve as a separate basis for service connection.  See 38 C.F.R. 
§ 4.14 (2010).

With regards to the Veteran's dysthymic disorder and depression 
not otherwise specified, the Board acknowledges that regulations 
provide that service connection may be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. 3.303(d).  In that regard, the 
record is negative for any complaints or findings of any 
psychiatric disorder in service, or of any psychosis having 
manifested within one year of separation.  In addition, although 
the Veteran has identified several in-service stressors that he 
believes led to PTSD, there is no credible lay evidence of actual 
psychiatric symptomatology manifested while he was on active 
duty.  The Veteran explicitly denied any history of depression, 
excessive worry, nervous trouble, or difficulty sleeping in 
September 1991.  The evidence does not indicate that the Veteran 
sought treatment for psychiatric problems for multiple years 
after service or been diagnosed with depression for more than a 
decade after service.  Thus, to any extent the Veteran now claims 
to have experienced psychiatric problems beginning in service, 
the Board finds the Veteran's contemporaneous statements 
significantly more credible and probative than statements made 
more than a decade after service and made in furtherance of a 
claim for disability benefits.  

The Board has considered the June 2002 VA examiner's diagnosis of 
depression.  However, the examiner specifically noted that the 
diagnosis was secondary to the Veteran's joint discomfort.  In 
addition, during the examination the Veteran himself reported 
that his depression stemmed from his parents living in Germany 
and that he was currently "sponging off" his relatives.  
Neither the Veteran nor the examiner otherwise attributed the 
Veteran's depression to his military service or suggested such a 
link thereto.

The psychologist at the October 2008 VA examination diagnosed the 
Veteran with dysthymic disorder.  However, he went on to indicate 
that any opinion with regards to the etiology of this disability 
was not possible based on the evidence of record.  Based on the 
DSM-IV criteria, the examiner linked the Veteran's dysthymic 
disorder to his alcohol dependence disorder.  As discussed above, 
service connection for alcohol dependence is barred as a matter 
of law.  The examiner did not otherwise link the Veteran's 
diagnosed dysthymic disorder to any incident of his military 
service.

The Board also has considered the diagnoses of depression 
disorders in the VA treatment records.  Again, none of the 
diagnoses relate the Veteran's disability to his military 
service.  Indeed, each of the diagnoses made during regular VA 
treatment was made in conjunction with his problems with alcohol.  
As noted, service connection for alcohol dependence is barred as 
a matter of law.

As there is no competent evidence otherwise linking any current 
dysthymic disorder or depression not otherwise specified to 
service, the Board finds that the preponderance of the evidence 
is against granting service connection for either disorder. 

In summary, the Board concludes that the preponderance of the 
evidence is against the claim for service connection, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is 
not for application. There is not an approximate balance of 
evidence. See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


